Citation Nr: 1518588	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE
 
Entitlement to service connection for a cardiac disorder, including coronary artery disease and calcific constrictive pericarditis, due to in-service Agent Orange exposure.
 
 
REPRESENTATION
 
Appellant represented by:  Illinois Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
 
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1967 to September 1970.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri RO.  The case was certified to the Board by the Chicago, Illinois RO.
 
This case was reviewed and processed primarily through the Veterans Benefits Management System (VBMS) electronic records depository. Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.
 
 
REMAND
 
Based upon the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides to include Agent Orange.  38 U.S.C.A. § 1116  (West 2014).  Absent evidence to the contrary ischemic heart disease, to include coronary artery disease, is presumed to have been incurred inservice if a veteran has the disease and if he served in the Republic of Vietnam during the Vietnam War.  38 C.F.R. § 3.309(e) (2014).  To date, the evidence is in conflict on whether in fact the Veteran suffers from any form of ischemic heart disease.
 
In this regard, a June 2011 VA medical opinion, which was an addendum report to a November 2010 compensation examination report, concluded there was no diagnosis of ischemic heart disease.  Unfortunately, while the examiner noted an August 2006 discharge summary which noted a history of coronary artery disease, the examiner's discussion omitted detailed discussion of prior private clinical findings to the contrary, some directly referencing history of coronary artery disease.  Further no comment was made as to whether the January 1996 diagnosis of constrictive calcific pericarditis is a form of ischemic heart disease.  Thus, to permit any meaningful inquiry into the question of the proper diagnosis, the Board must order a reexamination of the record.  

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the Veteran's most recent VA outpatient treatment records and associate them with the VBMS electronic claims file.  The RO must also invite the Veteran to identify any private medical care he has had for any heart disorder since 2011.  Thereafter, if the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA examination with a cardiologist.  The cardiologist must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file and this evidence must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies necessary to determine whether the appellant has any form of ischemic heart disease must be performed.  This includes diagnostic studies if the existing studies are not sufficiently thorough and contemporaneous.  All findings should be set forth in detail. 
 
Following the examination the cardiologist is to address whether the Veteran presently manifests any form of ischemic heart disease to include coronary artery disease.  The examiner must address whether constrictive pericarditis is a form of ischemic heart disease.  In providing the requested opinions, the cardiologist must take into appropriate consideration and review prior June 2011 VA medical opinion, as well as the private treatment records which reference a history of coronary artery disease in August 2006, June 2010, and July 2011.
 
The cardiologist must include an explanation for any opinion offered.  If the examiner cannot respond to the inquiry posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, all examination reports must be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The claim should then be readjudicated on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the submission of medical evidence showing that he currently suffers from some form of ischemic heart disease.
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

